 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JESUS DELACRUZ,                                     Case No.: 18cv2597 CAB (WVG)
12                                     Petitioner,
                                                         ORDER DENYING PETITION FOR
13   v.                                                  WRIT OF HABEAS CORPUS AND
                                                         DENYING CERTIFICATE OF
14   ROSEMARY NDOH, Warden,
                                                         APPEALABILITY
15                                   Respondent.
16
17
18   I.    INTRODUCTION

19         Petitioner Jesus Delacruz (Petitioner” or “Delacruz”), a state prisoner, has filed a

20   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, challenging his San

21   Diego Superior Court conviction in case number SCD254058 for seven counts of

22   committing lewd acts on a child under the age of 14. (Pet. at 1, ECF No. 1 “Pet.”)1 The

23   Court has reviewed the Petition, the Answer and Memorandum of Points and Authorities

24   in Support of the Answer, the Traverse and Memorandum of Points and Authorities in

25   ///

26
27
     1
       Page numbers for docketed materials cited in this Report and Recommendation refer to those
28
     imprinted by the court’s electronic case filing system.

                                                     1
                                                                                 18cv2597 CAB (WVG)
 1   Support of the Traverse, the lodgments and all the supporting documents submitted by
 2   both parties. For the reasons discussed below, the Court the Petition is DENIED.
 3   II.   FACTUAL BACKGROUND
 4         This Court gives deference to state court findings of fact and presumes them to be
 5   correct; Petitioner may rebut the presumption of correctness, but only by clear and
 6   convincing evidence. See 28 U.S.C. § 2254(e)(1) (West 2006); see also Parke v. Raley,
 7   506 U.S. 20, 35-36 (1992) (holding findings of historical fact, including inferences
 8   properly drawn from those facts, are entitled to statutory presumption of correctness).
 9   The following facts are taken from the California Court of Appeal opinion:
10         A. Prosecution Case
11
                  1. The Family
12
                  M.R. (Mother) lived in El Salvador when her daughters, J. and M.,
13
           were born in 2005 and 2002, respectively. Mother moved to the United
14         States when J. was about seven months old, but the daughters remained in El
           Salvador in the care of their grandmother, S.M.
15
16               Mother met and married Delacruz in 2008. They were living together
           when J. and M., along with their grandmother, came to the United States in
17
           2010 to live with them. Mother worked days as a housekeeper and Delacruz
18         was a construction worker.
19
                  2. The First Reports of Molestation and the Investigation
20
                  On January 22, 2014, Vanessa Shaffer, a school counselor at the
21
           daughters’ school, received a report of possible molestation of J. [Footnote
22         2: In the late afternoon of January 21, 2014, a teacher at J.’s school,
           received a visit from a woman who identified herself as J.’s grandmother
23
           and told the teacher she was there to report her suspicion that J. had been
24         sexually abused. The teacher could not verify that J. attended the school, but
           told the visitor she would take down the information and give it to someone
25
           who could find out. The teacher reported the conversation to the counselor
26         the next day. J.’s grandmother denied she visited J.’s school.] Shaffer
           called J. into her office, and asked J. if there was anything happening at
27
           home which made her feel uncomfortable, and J. said there was. Shaffer
28         asked J. how long it had been happening, and when it last happened. J. told

                                                  2
                                                                               18cv2597 CAB (WVG)
 1   her it had been going on for a year and that the last time was the previous
     Saturday. Shaffer contacted the child protective services department.
 2
 3          Maria Mosqueda, a child protective services worker employed with
     County of San Diego’s Child Welfare Services (CWS), went to the school
 4
     that same day to speak with J. After reassuring J. that she was not in trouble
 5   and was safe, Mosqueda showed J. a diagram of a woman’s private areas
     and asked J. if anyone had touched her private parts. J. responded, “Yes, my
 6
     stepfather,” and said the incidents started when she was six years old, had
 7   occurred more than one time, and that the last time was about a week earlier.
     She described that Delacruz would ask her to sit on his lap, would start
 8
     touching her legs and buttocks, and “went back and forth with his fingers”
 9   on her vagina, over her underwear. On one occasion, Delacruz kissed her on
     the mouth. Touching occurred when Mother was not home and J. did not
10
     feel safe when she was home alone with Delacruz. J. said the incidents
11   sometimes occurred in the living room, but happened mainly in Delacruz’s
     bedroom. Delacruz told J. that if she said anything to Mother, he and
12
     Mother would separate. [Footnote 3: Mosqueda also spoke with M. at the
13   school. M. told Mosqueda that a long time ago, Delacruz touched her
     vagina, under her underwear, one or two times, but M. never told her mother
14
     because M. was afraid Mother and Delacruz would separate.]
15
           J. indicated she eventually told her grandmother. J. and M. and
16
     Mother talked about it together, and Mother promised to protect them and it
17   would never happen again. Mother talked to Delacruz and he did stop for a
     few months, but then resumed touching her. J. did not again talk to Mother
18
     about the abuse.
19
           After interviewing J., Mosqueda contacted law enforcement.
20
     Mosqueda also did not feel safe sending J. home with Delacruz still in the
21   house, so Mosqueda contacted Mother to meet with Mosqueda at the school.
     Mosqueda told Mother of J.’s allegations and explained they needed a plan
22
     to keep J. safe. Mother admitted she first learned of the abuse from her own
23   mother in September or October of 2013 and confronted Delacruz about it.
     Mosqueda telephoned Delacruz that same day and asked if he was willing to
24
     move out of the house until the investigation was complete, and Delacruz
25   agreed to move out.
26
           On February 7 the girls were interviewed separately by Marison
27   Olguin, a forensic interviewer with the Chadwick Center at Rady Children’s
     Hospital. [Footnote 4: Mosqueda, along with Detective Maggie Gibbons,
28

                                           3
                                                                         18cv2597 CAB (WVG)
 1   observed the interviews via two way mirror from another room.] In J.’s
     interview she told Olguin she lived with Mother and her sister and that
 2
     Delacruz used to live with her but he left because “[h]e did stuff I didn’t
 3   like” and, when asked to elaborate, J. said Delacruz would call her into his
     room and then touch her with his hand “where we go pee” and on her
 4
     buttocks. This happened more than one time. Olguin asked J. when it
 5   started, and J. said she was six or seven years old and living in another house
     on 50th Street. [Footnote 5: The family lived in an apartment on 50th Street
 6
     in San Diego before moving to their current residence on 39th Street in
 7   SanDiego.] On that occasion, Mother was working (but M. was home) and
     Delacruz only touched J.’s buttocks.
 8
 9          When asked about the most recent event, J. said she did not remember
     that time very well, but on further probing by Olguin, said she was in the
10
     living room, M. was in the kitchen washing dishes, and Mother was at work.
11   Delacruz was sitting on the large couch when he summoned her over. She
     complied and Delacruz started touching her.
12
13         Olguin asked whether, while they lived on 50th Street, Delacruz
     touched her one time or more than one time, and J. said he touched her more
14
     than one time. J. gave the same answer when asked about incidents
15   occurring when they lived on 39th Street. Olguin also asked whether
     Delacruz ever touched her “not on top of your clothes?” and J. said that on
16
     one occasion Delacruz called her into his room, tried to pull her pants down,
17   and started touching her. He touched both her buttocks and vaginal area.
     She grabbed her underwear to prevent him from pulling them down, told
18
     him to stop, and Delacruz did stop. J. said that, in each house, Delacruz
19   touched her more than once under her clothing.
20
            Olguin asked if Delacruz ever mention whether J. should tell anybody
21   about what was happening. J. responded that Delacruz told her that, if J. did
     not want Mother and Delacruz to separate, J. should not tell Mother. J.
22
     added, “[W]ell they’ve now separated and I now feel more comfortable at
23   the house that he now doesn’t, he doesn’t do that to me anymore.” J. also
     indicated that at one point she did talk to Mother, who said she would speak
24
     to Delacruz. Thereafter, some months went by without any incidents, but
25   then the touching resumed.
26
            Olguin spoke to M. after interviewing J. M. said that when she was
27   ten or eleven years old, Delacruz asked the girls if anyone had touched them,
     then put his hand “like that.” [Footnote 6: M., describing what Delacruz
28

                                            4
                                                                         18cv2597 CAB (WVG)
 1   did, said he put his hand on her private part, looked at her, and asked her,
     “Did anybody do this to you?” M. responded, “No.” M. was in Delacruz’s
 2
     bedroom and was sitting on the bed with J. and Delacruz. The touching was
 3   under her clothes and underwear. Delacruz asked the girls if anyone had
     touched them, looked at M., touched her, and asked her again, but M. told
 4
     him no one had touched her.] Mother learned about the touching and talked
 5   to Delacruz, and Delacruz apologized to the girls and said he did not mean to
     hurt them. This happened when they lived in another house.
 6
 7         3. The Challenged Admissions by Delacruz
 8
            On February 12 Mosqueda again phoned Delacruz and asked if he
 9   would come to her office to talk with her. Delacruz agreed and they made
     an appointment for the following day. Mosqueda then contacted Detective
10
     Maggie Gibbons, the lead investigator, to let her know the status of the CWS
11   investigation. Detective Gibbons said she would be coming to the CWS
     office to arrest Delacruz, but would first give Mosqueda the opportunity to
12
     complete her interview.
13
            When Delacruz arrived at the CWS office, he checked in at the
14
     reception desk. [Footnote 7: Detective Gibbons arrived before Delacruz
15   and was waiting in another room to arrest him once Mosqueda finished her
     interview.] Mosqueda greeted him and escorted him to a private conference
16
     room. She told Delacruz she was the social worker for his daughters, that
17   Delacruz had the right not to talk to her, and could decline to answer any
     questions which made him feel uncomfortable. After asking for some
18
     general background information, Mosqueda asked if Delacruz knew why he
19   was there, and Delacruz replied “Yes.”
20
            Mosqueda told Delacruz she wanted to talk to him about the
21   allegations. Delacruz responded, “I know I did wrong. It was an error.”
     When Mosqueda asked Delacruz what he meant, he replied “Because I
22
     touched [J.] . . . in her vagina.” Delacruz said he touched J. about four or
23   five times over her clothes, and about two or three times under her clothes,
     but then said he did not remember the number of times. The first time was
24
     when they lived on 50th Street, but most occasions were at their 39th Street
25   residence. He said he was afraid that children at school might be touching J.
     Mosqueda asked whether Mother confronted him about the touching.
26
     Delacruz said Mother did but he explained to her it was “for educational
27   purposes.” He stopped touching J. after being confronted by Mother but
     then started up again.
28

                                           5
                                                                       18cv2597 CAB (WVG)
 1         After Mosqueda finished talking to Delacruz, she gave Detective
     Gibbons the statement she obtained from Delacruz, as well as other
 2
     statements she obtained concerning the investigation. The CWS case
 3   remained open and Mosqueda continued to provide services to the girls.
 4
           4. Victims’ Trial Testimony
 5
            At trial J. testified she loved Delacruz, and she and Mother were sad
 6
     when he had to move out, and she wanted Mother and Delacruz to reunite.
 7   She testified Delacruz had touched her vagina and buttocks on more than
     one occasion in a way that made her uncomfortable, and had kissed her on
 8
     her cheeks and lips. However, she denied that he touched her when the
 9   family lived at the 50th Street residence, and had only touched her when she
     was eight. She also denied Delacruz had touched her under her clothing or
10
     tried to pull her pants off, and denied Delacruz had warned her not to tell
11   Mother. She also denied he kissed her while touching her, but only kissed
     her when dropping her off at school or to say good night. She also testified
12
     that, after she, M. and Mother had talked to Delacruz about the touching, he
13   apologized and never resumed touching her.
14
           M. testified that when the family was living at the 50th Street address,
15   Delacruz asked M. and J. to come into his bedroom, and all three sat on the
     bed. Delacruz touched M.’s vagina under her clothing but over her
16
     underwear, and he also touched J. by putting his hand underneath her pants.
17   Delacruz later apologized. M. did not recall Delacruz touching her
     underneath her underwear.
18
19         5. The Defense
20
            Testifying at trial, Delacruz admitted he touched the girls’ vaginas,
21   but said he did so only one time. He denied telling Mosqueda that he
     touched them on multiple occasions. Moreover, he testified he touched them
22
     only in connection with his effort to find out if they were being sexually
23   abused at school. He claimed to have heard a rumor that an employee at J.’s
     school had been acting inappropriately with the students. After he noticed a
24
     change in J.’s behavior and demeanor, he became concerned someone at the
25   school might be sexually abusing her. Based on this concern, Delacruz
     called J. and M. into the living room and asked them “has someone ever
26
     touched you like this?” and then placed his hand on the girls’ vaginas.
27   Delacruz said he was not feeling sexual, did not have an erection, and was
     not trying to make the girls feel sexual.
28

                                           6
                                                                        18cv2597 CAB (WVG)
 1                 The family later discussed what had occurred. Mother explained that
            in the future, she need [sic] to be present for these types of conversations.
 2
            Delacruz agreed and apologized if he made the girls feel uncomfortable.
 3          Delacruz never touched them in the bedroom and never told J. not to discuss
            the incident with Mother.
 4
 5                The defense also offered evidence of Delacruz’s good character and
            lack of abnormal or sexual behavior toward children. Delacruz’s two
 6
            nephews and his two sisters testified he did not have a character that would
 7          have allowed him to harm children and they had never seen him act
            abnormally toward children.
 8
 9   (Lodgment No. 6 at 3-10, ECF No. 10-10.)
10   III.   PROCEDURAL BACKGROUND
11          On November 5, 2015, the San Diego District Attorney’s Office filed an amended
12   information charging Delacruz with seven counts of committing lewd acts on a child
13   under the age of 14 (Cal. Penal Code § 288(a)). (Lodgment No. 1, Clerk’s Tr. vol. 1 at
14   119-20, ECF No. 10-5.) Counts one through six involved Petitioner’s conduct with J.
15   and count seven involved his conduct with M.2 (Id. at 120-23.)
16          As to counts one through four and seven, it was also alleged that Delacruz had
17   substantial sexual conduct with a child under age 14 (Cal. Penal Code § 1203.066(a)(8)).
18   (Id. at 120-23.) It was further alleged that Petitioner committed the offenses against more
19   than one victim and had substantial sexual conduct with a victim under 14 years of age
20   (Cal. Penal Code §§ 667.61(b), (c) & (e), 2103.066(a)(7)). (Id.)
21          Jury trial began on November 16, 2015. (Lodgment No. 2, Clerk’s Tr. vol. 2 at
22   167, ECF No. 10-6.) On November 24, 2015, the jury found Delcruz guilty on all counts
23   and found all special allegations to be true. (Id. at 179-92, see also Lodgment No. 1,
24   Rep.’s Tr. vol. 4 at 187-94, ECF No. 10-4.) On February 26, 2016, the court sentenced
25   Delacruz to an indeterminate term of fifteen-years-to life in prison. (Lodgment No. 2,
26
27   2
       As did the California Court of Appeal, this Court refers to the minor victims by the first initial of their
28   first names – “J.” and “M.” During the state court proceedings, “M.” was also frequently referred to by
     her middle name, which begins with an “A.” (See Lodgment No. 1, Rep.’s Tr. vol. 3 at 74, 101-02.)

                                                           7
                                                                                             18cv2597 CAB (WVG)
 1   Clerk’s Tr. vol. 2 at 195-96, ECF No. 10-6, see also Lodgment No. 1, Rep.’s Tr. vol. 4 at
 2   247-52, ECF No. 10-4.)
 3         Delacruz appealed his conviction to the California Court of Appeal. (See
 4   Lodgment No. 3, ECF No. 10-7.) He argued his conviction should be reversed because
 5   (1) his statements to a social worker were admitted at trial in violation of Miranda v.
 6   Arizona, 384 U.S. 436 (1966) and the Due Process Clause, and (2) his Sixth Amendment
 7   right to confrontation and cross-examination were violated when the trial court
 8   improperly admitted expert testimony. (See Lodgment No. 3, ECF No. 10-7.) On
 9   August 15, 2017, the appellate court affirmed Delacruz’s conviction in a reasoned
10   opinion. (Lodgment No. 6 at 31, ECF No. 10-10.)
11         Delacruz filed a petition for review in the California Supreme Court on September
12   8, 2017, raising the same claims he presented to the appellate court. (See Lodgment No.
13   7, ECF No. 10-11.) The court denied the petition on November 15, 2017, without
14   comment or citation. (See Lodgment No. 8, ECF No. 10-12.)
15         On November 14, 2018, Delacruz filed a Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 in this Court. (See Pet., ECF No. 1.) On February 27,
17   2017, Respondent filed an Answer, Memorandum of Points and Authorities in Support of
18   the Answer, and Lodgments of the state court records. (See ECF Nos. 8, 10.) Delacruz
19   filed a Traverse and Memorandum of Points and Authorities in Support of the Traverse
20   on April 27, 2019. (See ECF No. 13.)
21   IV.   SCOPE OF REVIEW
22         Delacruz’s Petition is governed by the provisions of the Antiterrorism and
23   Effective Death Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320
24   (1997). Under AEDPA, a habeas petition will not be granted unless the adjudication: (1)
25   resulted in a decision that was contrary to, or involved an unreasonable application of
26   clearly established federal law; or (2) resulted in a decision that was based on an
27   unreasonable determination of the facts in light of the evidence presented at the state
28   court proceeding. 28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 8 (2002).

                                                   8
                                                                                18cv2597 CAB (WVG)
 1         A federal court is not called upon to decide whether it agrees with the state court’s
 2   determination; rather, the court applies an extraordinarily deferential review, inquiring
 3   only whether the state court’s decision was objectively unreasonable. See Yarborough v.
 4   Gentry, 540 U.S. 1, 4 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th Cir. 2004). In
 5   order to grant relief under § 2254(d)(2), a federal court “must be convinced that an
 6   appellate panel, applying the normal standards of appellate review, could not reasonably
 7   conclude that the finding is supported by the record.” See Taylor v. Maddox, 366 F.3d
 8   992, 1001 (9th Cir. 2004).
 9         A federal habeas court may grant relief under the “contrary to” clause if the state
10   court applied a rule different from the governing law set forth in Supreme Court cases, or
11   if it decided a case differently than the Supreme Court on a set of materially
12   indistinguishable facts. See Bell v. Cone, 535 U.S. 685, 694 (2002). The court may grant
13   relief under the “unreasonable application” clause if the state court correctly identified
14   the governing legal principle from Supreme Court decisions but unreasonably applied
15   those decisions to the facts of a particular case. Id. Additionally, the “unreasonable
16   application” clause requires that the state court decision be more than incorrect or
17   erroneous; to warrant habeas relief, the state court’s application of clearly established
18   federal law must be “objectively unreasonable.” See Lockyer v. Andrade, 538 U.S. 63, 75
19   (2003). “[A] federal habeas court may not issue the writ simply because that court
20   concludes in its independent judgment that the relevant state-court decision applied
21   clearly established federal law erroneously or incorrectly. Rather, that application must
22   also be unreasonable.” Williams v. Taylor, 529 U.S. 362, 411 (2000). “A state court’s
23   determination that a claim lacks merit precludes federal habeas relief so long as
24   ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”
25   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541
26   U.S. 652, 664 (2004)).
27   ///
28   ///

                                                   9
                                                                                 18cv2597 CAB (WVG)
 1         Where there is no reasoned decision from the state’s highest court, the Court
 2   “looks through” to the underlying appellate court decision and presumes it provides the
 3   basis for the higher court’s denial of a claim or claims. See Ylst v. Nunnemaker, 501 U.S.
 4   797, 805-06 (1991). If the dispositive state court order does not “furnish a basis for its
 5   reasoning,” federal habeas courts must conduct an independent review of the record to
 6   determine whether the state court’s decision is contrary to, or an unreasonable application
 7   of, clearly established Supreme Court law. See Delgado v. Lewis, 223 F.3d 976, 982 (9th
 8   Cir. 2000) (overruled on other grounds by Andrade, 538 U.S. at 75-76); accord Himes v.
 9   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). However, a state court need not cite
10   Supreme Court precedent when resolving a habeas corpus claim. See Early, 537 U.S. at
11   8. “[S]o long as neither the reasoning nor the result of the state-court decision contradicts
12   [Supreme Court precedent,]” id., the state court decision will not be “contrary to” clearly
13   established federal law. Id. Clearly established federal law, for purposes of § 2254(d),
14   means “the governing principle or principles set forth by the Supreme Court at the time
15   the state court renders its decision.” Andrade, 538 U.S. at 72.
16   V.    DISCUSSION
17         In his Petition, Delacruz raises two grounds for relief. In claim one, he argues his
18   statements to a social worker were improperly admitted into evidence at trial, in violation
19   of his Fifth and Fourteenth Amendment rights. (Pet. at 5-8, ECF No. 1; see also Mem. P.
20   & A. Supp. Traverse at 11-21, ECF No. 13-1.) In claim two, Delacruz claims expert
21   testimony was improperly admitted, in violation of his Sixth Amendment rights. (Pet.
22   10-12, ECF No. 1; see also Mem. P. & A. Supp. Traverse at 21-24, ECF No. 8-1.)
23   Respondent argues the state court’s denial of Delacruz’s claims was neither contrary to,
24   nor an unreasonable application of, clearly established law. (See Mem. P. & A. Supp.
25   Answer at 16-36, ECF No. 8-1.)
26         A.     Statements to Social Worker
27         In ground one, Delacruz argues that his statements during an interview with social
28   worker Maria Mosqueda were erroneously introduced at trial for two reasons. First, he

                                                  10
                                                                                18cv2597 CAB (WVG)
 1   contends the statements were obtained violation of his Miranda rights and as such should
 2   have been excluded at trial. (See Pet. at 5-10, ECF No. 1; see also Mem. P. & A. Supp.
 3   Traverse at 11-15.) Second, he asserts his statements to Mosqueda were inadmissible
 4   because they were involuntary under the Fourteenth Amendment’s Due Process Clause.
 5   (Pet. at 5-10, ECF No. 1; see also Mem. P. & A. Supp. Traverse at 15-20.)
 6                1.    Factual Background
 7         As noted above, Delacruz raised both the Miranda and due process claims
 8   presented in ground one in his petition for review to the California Supreme Court. (See
 9   Lodgment No. 7 at 30-45, ECF No. 10-12.) The court denied the petition without
10   comment or citation. (Lodgment No. 8, ECF No. 10-13.) As such, this Court looks
11   through to the last reasoned state court opinion, that of the California Court of Appeal.
12   See Ylst, 501 U.S. at 805-06. The appellate court summarized the relevant proceedings
13   and the underlying facts related to the claims, as follows:
14                Delacruz contends the admission he made during his February 13
           interview with CWS worker Moqueda [was] erroneously admitted into
15
           evidence because those statements were obtained in violation of Miranda
16         or made involuntary.
17
                  Delacruz moved in limine to exclude statements he made to
18         Mosqueda on the grounds he was not given Miranda warnings before the
           interview began. He argued that Mosqueda was acting as an agent of the
19
           police and conducted a custodial interrogation while Delacruz was in
20         constructive custody such that Miranda warnings were required. The
           prosecution opposed the motion, contending that social workers are not
21
           members of law enforcement and therefore need not provide Miranda
22         warnings, and that Delacruz was not in custody but instead voluntarily
           attended the interview in Mosqueda’s office. The court granted Delacruz’s
23
           request for an Evidence Code section 402 hearing, stating that it needed to
24         take testimony before it could rule on the issue.
25
                 At the evidentiary hearing, Mosqueda testified she is a Child
26         Protective Services worker with CWS and does not work for the police
           department.
27
28   ///

                                                  11
                                                                                18cv2597 CAB (WVG)
 1          In 2014 she was assigned to follow up on J. and M.’s allegations of
     sexual abuse. Mosqueda first spoke to the girls. After they confirmed there
 2
     was sexual abuse, she spoke to their mother and then to Delacruz. Her first
 3   contact with Delacruz was a telephone call in which she informed him about
     the investigation and asked if he was willing to leave the house. He agreed
 4
     to leave.
 5
            The second call, the day before their interview, was to ask if he would
 6
     agree to meet with her at her office to discuss the investigation. Delacruz
 7   agreed to this request as well. Mosqueda never told Delacruz the meeting
     was mandatory, or that he would be arrested or suffer other consequences if
 8
     he refused to meet with her. [Footnote 8: At the time Mosqueda asked
 9   Delacruz to be interviewed, he had moved out and was not living with his
     wife or children. Mosqueda believed Delacruz knew his future access to the
10
     children might be affected by the results of Mosqueda’s investigation which
11   included the interview.] Mosqueda knew Detective Gibbons (with whom
     Mosqueda had previously spoken) intended to arrest Delacruz after the
12
     interview, but she did not share that information with Delacruz. After
13   making the appointment with Delacruz, Mosqueda informed Gibbons by
     email that Delacruz was coming to her office. Gibbons’s email reply
14
     indicated Mosqueda could conduct the interview but that, once the interview
15   was over, Gibbons intended to arrest Delacruz.
16
            On the day of the interview, after Delacruz checked in with the CWS
17   receptionist, Mosqueda came out to greet him and led him to a conference
     room. [Footnote 9: Gibbons arrived at Mosqueda’s office before Delacruz,
18
     and the two women spoke about Gibbons’s plan to arrest Delacruz. They
19   decided Gibbons would stay “out-of-sight” until the interview was over so
     that Gibbons’s presence did not “scare” or “spook” him. Detective Gibbons
20
     waited in an empty conference room around the corner during the
21   interview.] Following standard practice for privacy reasons and Delacruz’s
     protection, Mosqueda closed the door and locked it. She introduced herself,
22
     told Delacruz she worked for CWS, and explained he had the right not to
23   answer a question if it made him feel uncomfortable. She also told him that
     if he did not want to continue with the investigation, he should say so and
24
     she would end the interview. Before starting the interview, Mosqueda also
25   provided Delacruz with a pamphlet informing him of his rights as an alleged
     perpetrator in a CWS investigation. The conversation was conducted in
26
     Spanish and was casual and open-ended. During their discussion, Delacruz
27   said he knew he was there because of J.’s allegation of sexual abuse.
28

                                           12
                                                                        18cv2597 CAB (WVG)
 1                Mosqueda’s practice was that she sometimes notifies law enforcement
           when she interviews a child or a nonoffending parent, and always does so
 2
           when she interviews the alleged perpetrator. If a detective is assigned to the
 3         case, she tries to make contact with the detective and, if she does not know
           who the detective is, she contacts the child abuse unit within the San Diego
 4
           Police Department. This was the first time in Mosqueda’s experience that a
 5         police officer ever came to her office and waited for the completion of an
           interview with a suspect to make an arrest.
 6
 7               When the interview was over, Mosqueda told Delacruz that law
           enforcement was in the other room and he needed to come with her.
 8
           Mosqueda and a coworker then walked with Delacruz to the location where
 9         Gibbons was waiting. Delacruz and Gibbons then left the CWS offices.
10
                 Mosqueda subsequently typed out Delacruz’s statement from notes
11         she took during the interview and faxed it to Gibbons. Mosqueda had not
           agreed in advance to give Gibbons the statement. Gibbons either asked for it
12
           when she arrested Delacruz, or called Mosqueda later and asked for it.
13         Mosqueda also provided Gibbons with the statements she took from the J.,
           M., and Mother.
14
15                After noting it found Mosqueda’s testimony credible, the court
           concluded she was acting in her capacity as a social worker and not as an
16
           agent of the police when she conducted the interview. It further determined
17         that Delacruz was not in custody when he was interviewed, and that the
           surrounding circumstances showed there was no coercion in connection with
18
           the interview. Accordingly, the court ruled that Miranda warnings were not
19         required and the statements were admissible.
20
21   (Lodgment No. 6 at 13-16, ECF No. 7-10.)
22                2.    Miranda
23         The California Court of Appeal went on to analyze the Miranda aspect of
24   Delacruz’s claim, stating:
25                 Under Miranda, “[b]efore being subjected to ‘custodial
           interrogation,’ a suspect ‘must be warned that he has a right to remain
26
           silent, that any statement he does make may be used as evidence against
27         him, and that he has a right to the presence of an attorney, either retained or
           appointed.’ [Citation.] Statements elicited in violation of this rule are
28

                                                  13
                                                                                18cv2597 CAB (WVG)
 1   generally inadmissible in a criminal trial. [Citations.]” (People v. Mayfield
     (1997) 14 Cal.4th 668, 732, 60 Cal.Rptr.2d 1, 928 P.2d 485.) The
 2
     procedural safeguards of Miranda “. . . come into play only where
 3   ‘custodial interrogation’ is involved, and by ‘custodial interrogation, we
     mean questioning initiated by law enforcement officers after a person has
 4
     been taken into custody or otherwise deprived of his freedom of action in
 5   any significant way.’” (People v. Fiorrito (1968) 68 Cal.2d 718, 718
     [quoting Miranda, supra, 384 U.S. at p. 444, 86 S.Ct. 1602].) The raison
 6
     d’etre of Miranda is to “preserve the [Fifth Amendment] privilege during
 7   ‘incommunicado interrogation of individuals in a police-dominated
     atmosphere’ [(Miranda, at p. 445, 86 S.Ct. 1602)] [because] [t]hat
 8
     atmosphere is said to generate ‘inherently compelling pressures which
 9   work to undermine the individual’s will to resist and to compel him to
     speak where he would not otherwise do so freely.’ [(Id. at p. 467, 86 S.Ct.
10
     1602.)]” (Illinois v. Perkins (1990) 496 U.S. 292, 296, 110 S.Ct. 2394, 110
11   L.Ed.2d 243 (Perkins).) Indeed, because “[i]t is the premise of Miranda
     that the danger of coercion results from the interaction of custody and
12
     official interrogation” (id. at p. 297, 110 S.Ct. 2394, emphasis added), and
13   “‘[f]idelity to the doctrine announced in Miranda requires that it be
     enforced strictly, but only in those types of situations in which the concerns
14
     that powered the decision are implicated’” (id. at p. 296, 110 S.Ct. 2394,
15   quoting Berkemer v. McCarty (1984) 468 U.S. 420, 437, 104 S.Ct. 3138,
     82 L.Ed.2d 317), the doctrine has not been applied when one or the other
16
     components is absent. (Perkins, at pp. 297–300, 110 S.Ct. 2394 [defendant
17   in custody was questioned by person who lacked indicia of law
     enforcement authority; held “an undercover law enforcement officer posing
18
     as a fellow inmate need not give Miranda warnings to an incarcerated
19   suspect before asking questions that may elicit an incriminating
     response”].)
20
21          Thus, statements obtained as the result of questions posed by non-
     law enforcement officers (even to persons clearly “in custody”) are
22
     admissible notwithstanding the absence of Miranda warnings. (See, e.g.,
23   People v. Leonard (2007) 40 Cal.4th 1370, 1401–1402, 58 Cal.Rptr.3d
     368, 157 P.3d 973 [defendant was in police custody but voluntarily spoke
24
     to father; no Miranda violation because “[a] defendant’s ‘conversations
25   with his own visitors are not the constitutional equivalent of police
     interrogation’”]; People v. Guilmette (1991) 1 Cal.App.4th 1534, 1539–
26
     1540, 2 Cal.Rptr.2d 750 [defendant in police custody but defendant
27   voluntarily spoke to civilian who was secretly cooperating with police];
     People v. Davis (2005) 36 Cal.4th 510, 555, 31 Cal.Rptr.3d 96, 115 P.3d
28

                                           14
                                                                         18cv2597 CAB (WVG)
 1   417 [defendant in police custody but voluntarily spoke to cellmates; held:
     no Miranda violation because “[v]iewing the situation from defendant's
 2
     perspective, [ ] when he made these statements to his cellmates there was
 3   no longer a coercive, police-dominated atmosphere, and no official
     compulsion for him to speak”].) Conversely, questions posed to persons
 4
     who are not “in custody,” even if posed by law enforcement officers,
 5   likewise need not be preceded by Miranda warnings. (People v. Thomas
     (2011) 51 Cal.4th 449, 475–478, 121 Cal.Rptr.3d 521, 247 P.3d 886;
 6
     People v. Stansbury (1995) 9 Cal.4th 824, 830–834, 38 Cal.Rptr.2d 394,
 7   889 P.2d 588 [also noting an officer’s subjective views or beliefs not
     germane to issue of custody unless “‘manifested to the individual under
 8
     interrogation and would have affected how a reasonable person in that
 9   position would perceive his or her freedom to leave’”].)
10
            With those precepts in mind, we conclude the trial court correctly
11   rejected Delacruz’s claim that his statements were obtained in violation of
     Miranda. [Footnote 10 omitted.] First, the questions were not posed to
12
     Delacruz by a law enforcement officer. Mosqueda’s testimony supports
13   the conclusion that her interview was in proper discharge of her duties as a
     protection services worker for CWS, there is no evidence she interviewed
14
     Delacruz at the direction of any police officer, and there is no basis to
15   conclude Delacruz would have perceived Mosqueda’s interview of him at
     the CWS offices as a fulfillment of Mosqueda’s law enforcement role.
16
     Indeed, courts in other jurisdictions “have consistently held an alleged
17   child abuser is not entitled to Miranda warnings from a social worker in a
     non-custodial setting.” (United States v. Robles (U.S.A.F. Ct. of Crim.
18
     Apps. 2000) 53 M.J. 783, 790 [citing numerous cases].)
19
            California cases have similarly concluded that investigatorial
20
     questions by persons whose primary duties fall outside law enforcement are
21   not required to be preceded by Miranda warnings. Thus, in People v.
     Salinas (1982) 131 Cal.App.3d 925, 182 Cal.Rptr. 683 (Salinas), a mother
22
     was arrested for child abuse while she was visiting a hospital, and a doctor
23   requested to interview her. (Id. at p. 937, 182 Cal.Rptr. 683.) The
     interview was conducted in a small private room, with police officers
24
     present and the mother then in custody. The doctor sought a medical
25   history of the child’s injuries, which elicited statements subsequently
     admitted against her at trial. (Id. at pp. 936–938, 941, 182 Cal.Rptr. 683.)
26
     The Salinas court held the statements were properly admitted
27   notwithstanding the absence of Miranda warnings, concluding the doctor
     was not an agent of law enforcement (even though he was under a statutory
28

                                           15
                                                                        18cv2597 CAB (WVG)
 1   duty to report evidence of child abuse to the police) because his medical
     interview was part of regular hospital procedure and was intended to obtain
 2
     information to allow him to fulfill his medical duties. (Id. at pp. 938–943,
 3   182 Cal.Rptr. 683.)
 4
             Moreover, even where the questions are posed by governmental
 5   employees, the courts have concluded such questioning need not be
     preceded by Miranda warnings when the primary duties of the
 6
     governmental employee fall outside law enforcement. For example, in
 7   People v. Wright (1967) 249 Cal.App.2d 692, 57 Cal.Rptr. 781, a parking
     lot security guard employed by a county hospital detained the defendant,
 8
     who had burglarized a car in the parking lot, and questioned him without
 9   first giving Miranda warnings. The Wright court held the defendant’s
     statements to the security guard were admissible because the security guard
10
     was not employed by a governmental agency whose primary mission was
11   to enforce the law. (Id. at pp. 693–695, 57 Cal.Rptr. 781.)
12
             Here, Mosqueda was not a member of law enforcement. Instead,
13   from Delacruz’s perspective (Perkins, supra, 496 U.S. at p. 296, 110 S.Ct.
     2394 [Miranda is concerned with coercive impacts and “[c]oercion is
14
     determined from the perspective of the suspect”]), Mosqueda’s primary
15   purpose as a CWS worker was (as in Salinas) to gather information to
     fulfill her non-law enforcement purposes rather than to further a criminal
16
     prosecution. [Footnote 11 omitted.] Although Mosqueda ultimately
17   provided Delacruz’s statement to police, that fact does not implicate the
     concerns of Miranda of the coercive impact created by the confluence of
18
     official interrogation while in a custodial setting. (Perkins, at p. 297, 110
19   S.Ct. 2394 [“We reject the argument that Miranda warnings are required
     whenever a suspect is in custody in a technical sense and converses with
20
     someone who happens to be a government agent . . . . [W]here a suspect
21   does not know that he is conversing with a government agent, these
     pressures do not exist”].)
22
23         Moreover, we are also satisfied Mosqueda’s questions were posed in
     a noncustodial setting. Delacruz was not arrested until after he had
24
     completed his interview, and “[w]hen there has been no formal arrest, the
25   custody issue turns on ‘how a reasonable person in the suspect's position
     would perceive his circumstances.’” (People v. Macklem (2007) 149
26
     Cal.App.4th 674, 689, 57 Cal.Rptr.3d 237.) When assessing whether a
27   reasonable person would have perceived him or herself to have been in
     custody, courts consider such factors as who initiated the contact and (if
28

                                           16
                                                                         18cv2597 CAB (WVG)
 1         initiated by law enforcement) whether the person voluntarily agreed to the
           interview; where the interview took place; whether the person was
 2
           informed he or she was under arrest or whether they informed the person
 3         that he or she was free to terminate the interview and leave at any time;
           whether the person’s freedom of movement during the interview was
 4
           restricted; how long the interrogation lasted; how many interrogators
 5         participated; whether interrogators were aggressive, confrontational, and/or
           accusatory; and whether the person was arrested at the end of the
 6
           interrogation. (People v. Aguilera (1996) 51 Cal.App.4th 1151, 1162, 59
 7         Cal.Rptr.2d 587.) “No one factor is dispositive. Rather, we look at the
           interplay and combined effect of all the circumstances to determine
 8
           whether on balance they created a coercive atmosphere such that a
 9         reasonable person would have experienced a restraint tantamount to an
           arrest.” (Ibid.)
10
11                Delacruz asserts he was in custody when he entered the room with
           Mosqueda because “it had already been decided . . . he was going to be
12
           arrested at the end of the interview. . ..” However, there was no evidence
13         Delacruz was aware law enforcement was present, much less that he was
           aware of their intent to arrest him. As the court in People v. Stansbury,
14
           supra, 9 Cal.4th 824, 38 Cal.Rptr.2d 394, 889 P.2d 588 explained, “‘[a]n
15         officer’s knowledge or beliefs may bear upon the custody issue if they are
           conveyed, by word or deed, to the individual being questioned.’ [Quoting
16
           Stansbury v. California (1994) 511 U.S. 318, 325, 114 S.Ct. 1526, 128
17         L.Ed.2d 293, italics added.] Thus, evidence of the officer’s subjective
           suspicions or beliefs is relevant only ‘if the officer’s views or beliefs were
18
           somehow manifested to the individual under interrogation and would have
19         affected how a reasonable person in that position would perceive his or her
           freedom to leave’. . . .” (People v. Stansbury, supra, 9 Cal.4th at p. 830, 38
20
           Cal.Rptr.2d 394, 889 P.2d 588.) The determination of whether a
21         reasonable person in defendant’s position would have felt he or she was in
           custody is assessed by “[d]isregarding the uncommunicated subjective
22
           impressions of the police regarding defendant’s custodial status as
23         irrelevant” (ibid.) because “the only relevant inquiry is how a reasonable
           man in the suspect’s position would have understood his situation.”
24
           (Berkemer v. McCarty (1984) 468 U.S. 420, 442, 104 S.Ct. 3138, 82
25         L.Ed.2d 317.) Accordingly, Delacruz’s custodial status during the
           interview must be assessed without regard to any uncommunicated intent to
26
           arrest Delacruz after his interview.
27   ///
28   ///

                                                 17
                                                                               18cv2597 CAB (WVG)
 1          We thus focus on the circumstances of which Delacruz was aware.
     While Mosqueda initiated the contact, Delacruz voluntarily agreed to the
 2
     interview and made his own way to the CWS offices. After he checked in
 3   with the receptionist, Mosqueda greeted him and led him to a conference
     room. Although Mosqueda closed the door and locked it, she testified it
 4
     was locked for privacy reasons and Delacruz’s protection, and was
 5   apparently locked from the inside to keep people out rather than to keep
     Delacruz in. She then told him he had the right not to answer a question if
 6
     it made him feel uncomfortable and, if he did not want to continue, he
 7   should say so and she would end the interview and he could leave. She
     was the lone questioner, and possessed neither handcuffs nor a weapon,
 8
     and she never told him he could not leave. She described the conversation
 9   as “casual” and “open-ended,” and there is no suggestion the interview was
     lengthy. [Footnote12: Delacruz asserts on appeal this was “indisputably
10
     an ‘interrogation’” because Mosqueda subjected him to “extensive
11   questioning” regarding the allegations. While the length of the questioning
     can be a relevant factor for some purposes (see, e.g., People v. Stewart
12
     (1965) 62 Cal.2d 571, 579), the evidence at the Evidence Code section 402
13   hearing was silent on the length of the interview, and Delacruz[‘s] trial
     testimony was that it lasted only 10 minutes.] Finally, while law
14
     enforcement did intend to arrest Delacruz after the interview, a reasonable
15   person in Delacruz’s position would not have known during the interview
     that he or she was not free to leave after the interview, because it was only
16
     after Mosqueda finished interviewing Delacruz that she revealed law
17   enforcement was waiting for him.
18
            Under analogous circumstances, courts have concluded the
19   defendant was not in custody during questioning. For example, in Green v.
     Superior Court (1985) 40 Cal.3d 126, 219 Cal.Rptr. 186, 707 P.2d 248, the
20
     defendant voluntarily accompanied officers to the station for an interview.
21   The defendant was not told he was under arrest, but was instead told he
     could leave if he wanted to. The officers questioned him in a locked room
22
     at the police station, although there was no evidence the defendant knew it
23   was locked, and the interview was lengthy (more than two hours) and
     detailed but not accusatory in nature. The Supreme Court concluded that
24
     under these circumstances a reasonable person would not have felt in
25   custody during the interview. (Id. at pp. 131–135, 219 Cal.Rptr. 186, 707
     P.2d 248.) Here, there was even less indicia from which a reasonable
26
     person would have perceived he was in custody. The lone questioner was
27   not law enforcement, and it took place at a more benign location than a
     police station. (See People v. Morris (1991) 53 Cal.3d 152, 198, 279
28

                                           18
                                                                        18cv2597 CAB (WVG)
 1         Cal.Rptr. 720, 807 P.2d 949 (disapproved on other grounds in People v.
           Stansbury, supra, 9 Cal.4th 824, 830, fn. 1, 38 Cal.Rptr.2d 394, 889 P.2d
 2
           588) [Miranda warnings not required where police questioning was brief
 3         and nonaccusatorial; inquiry did not take place in jail or on police premises
           and was unaccompanied by traditional indicia of arrest].) In light of all the
 4
           circumstances of which Delacruz was aware, we conclude a reasonable
 5         person would not have perceived they were in custody at the time of the
           interview. Accordingly, there was no need to provide Miranda warnings
 6
           because the interview did not constitute “questioning initiated by law
 7         enforcement officers after a person has been taken into custody.”
           (Miranda, supra, 384 U.S. at p. 444, 86 S.Ct. 1602.)
 8
 9   (Lodgment No. 6 at 13-22, ECF No. 10-10.)
10         The Fifth Amendment right against self-incrimination requires the exclusion of
11   statements elicited in a custodial interrogation unless the suspect was first issued
12   warnings pursuant to Miranda v. Arizona, 384 U.S. 436, 444-45 (1966). Miranda and its
13   progeny govern the admissibility of statements made during custodial interrogation in
14   both state and federal courts. See id. The requirements of Miranda are “clearly
15   established” federal law for purposes of federal habeas corpus review under 28 U.S.C. §
16   2254(d). Juan H. v. Allen, 408 F.3d 1262, 1271 (9th Cir. 2005); Jackson v. Giurbino,
17   364 F.3d 1002, 1009 (9th Cir. 2004).
18         Miranda safeguards are required when a suspect is (1) “in custody” and (2) subject
19   to “interrogation” by the government. Miranda, 384 U.S. at 444. A suspect is in custody
20   when “there is a ‘formal arrest or restraint on freedom of movement’ of the degree
21   associated with a formal arrest.” California v. Beheler, 463 U.S. 1121, 1125 (1983)
22   (quoting Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (per curiam)). An
23   “interrogation” includes both express questioning and its “functional equivalent.” Rhode
24   Island v. Innis, 446 U.S. 291, 301 (1980)). This includes any words or actions that an
25   officer could reasonably have foreseen would “elicit an incriminating response.” Id.; see
26   also Pennsylvania v. Muniz, 496 U.S. 582, 600-01 (1990) (plurality opinion).
27         Respondent argues Delacruz is not entitled to habeas relief because he was not “in
28   custody” during the interview with Mosqueda. (See P. & A. Supp. Traverse at 12-15,

                                                   19
                                                                                 18cv2597 CAB (WVG)
 1   ECF No. 13-1.) When a suspect has not formally been taken into police custody, a
 2   suspect is nevertheless considered “in custody” for purposes of Miranda if the suspect
 3   has been “deprived of his freedom of action in any significant way.” Miranda, 384 U.S.
 4   at 444. To determine whether the suspect was in custody, courts must first examine the
 5   totality of the circumstances surrounding the interrogation. See Thompson v. Keohane,
 6   516 U.S. 99, 112 (1995). Then the court must ask whether a reasonable person in those
 7   circumstances would “have felt he or she was not at liberty to terminate the interrogation
 8   and leave.” Id.; see also Berkemer v. McCarty, 468 U.S. 420, 442 & n. 35 (1984).
 9         The Ninth Circuit has set forth the following non-exhaustive list of factors that are
10   particularly relevant to the custody inquiry: “(1) the language used to summon the
11   individual; (2) the extent to which the defendant is confronted with evidence of guilt; (3)
12   the physical surroundings of the interrogation; (4) the duration of the detention; and (5)
13   the degree of pressure applied to detain the individual.” United States v. Kim, 292 F.3d
14   969, 973 (9th Cir. 2001) (quoting United States v. Hayden, 260 F.3d 1062, 1066 (9th Cir.
15   2001)) (internal quotation marks omitted). Other factors may also be “pertinent to, and
16   even dispositive of, the ultimate determination whether a reasonable person would have
17   believed he could freely walk away from the interrogators.” Kim, 292 F.3d at 974.
18   Further, the Ninth Circuit has held that the “benchmark for custodial interrogations in
19   locations outside of the police station” is whether or not the interrogation occurred in a
20   “police-dominated atmosphere.” United States v. Craighead, 539 F.3d 1073, 1083 (9th
21   Cir. 2008); see also United States v. Bassignani, 575 F.3d 879, 885 (9th Cir. 2009).
22         Here, it is undisputed that Mosqueda telephoned Delacruz and asked if he was
23   willing to come to Child Welfare Services offices for a voluntary interview and he
24   agreed. (See Lodgment No. 1, Rep.’s Tr. vol. 3 at 348, ECF No. 10-3.) Mosqueda
25   testified she informed Delacruz about the allegations made by J. and M. and questioned
26   him about the claims. (Id., vol. 2 at 121-22.) The interview took place in a conference
27   room at the CWS offices, during normal business hours. (Id. at 124; see also, vol. 3 at
28   184.) There was no law enforcement present and Delacruz was unaware that Detective

                                                  20
                                                                                18cv2597 CAB (WVG)
 1   Gibbons was even on the premises. (Id., vol. 2 at 123, 134-35.) While Mosqueda did not
 2   testify as to how long the interview lasted, Delacruz stated that it lasted only “some ten
 3   minutes.”3 (Lodgment No. 1, Rep.’s Tr. vol. 3 at 351.) There is nothing in the record to
 4   indicate that Mosqueda applied an inordinate amount of pressure on Delacruz during their
 5   meeting. Mosqueda described the interview as “casual.” (Id. vol. 2 at 125, 135.) She
 6   stressed that she told Delacruz he did not have to answer her questions and he could end
 7   the interview at any time. (Id. at 124-25.) The only individuals present during the
 8   interview were Mosqueda and Delacruz. (Id., vol. 2 at 123.) In sum, there is simply
 9   nothing in the record to suggest the questioning took place in a “police-dominated
10   atmosphere” such that a reasonable person would not feel free to leave. See Craighead,
11   539 F.3d at 1083.
12          Delacruz argues he was “in custody” because (1) Moqueda knew that Detective
13   Gibbons planned to arrest him immediately following the interview, regardless of what
14   statements Delacruz gave, (2) he was questioned in a locked room and (3) he was never
15   told he was free to go at any time and (4) Mosqueda was acting as a “de facto police
16   officer.” (See P. & A. Supp. Traverse at 12-13, ECF No. 13-1.) First, Mosqueda’s
17   subjective state of mind is irrelevant. The Supreme Court has held that an officer’s
18   “unarticulated plan has no bearing on the question whether a suspect was ‘in custody’ at a
19   particular time; the only relevant inquiry is how a reasonable man in the suspect’s
20   position would have understood his situation.” Berkemer, 468 U.S. at 442. In Berkemer,
21   the Court concluded that the defendant was not “in custody” for Miranda purposes even
22   when the interrogating officer reached the decision to arrest a driver at the beginning of
23   the traffic stop, the driver was not “in custody” for purposes of Miranda because the
24   officer did not communicate that intent to the driver. Id. at 441-42.
25   ///
26
27   3
       Delacruz did not testify at the pre-trial evidentiary hearing regarding the admissibility of his statements
28   to Mosqueda but he did describe some portions of the interview during his trial testimony. (See
     Lodgment No. 1, vol. 3 at 348-49, 354-57, ECF No. 10-3.).)

                                                          21
                                                                                             18cv2597 CAB (WVG)
 1          Similarly, Detective Gibbons’s intention to arrest Delacruz after his interview with
 2   Mosqueda was unknown to Delacruz at the time of the interview. (See Lodgment No. 1,
 3   Rep.’s Tr. vol. 2 at 134-35.) As such, it is not relevant to the custody determination.
 4   Stansbury v. California, 511 U.S. 318, 323 (1994) (explaining that “the initial
 5   determination of custody depends on the objective circumstances of the interrogation, not
 6   on the subjective views harbored by either the interrogating officers or the person being
 7   questioned”); Kim, 292 F.3d at 973 (“The [‘in custody’] inquiry focuses on the objective
 8   circumstances of the interrogation, not the subjective views of the officers or the
 9   individual being questioned.”).
10          Further, the interview took place in a conference room at the offices of Child
11   Welfare Services. That Detective Gibbons was present in another room, unknown to
12   Petitioner, does not render the interrogation “custodial.” See e.g., Mathiason, 429 U.S. at
13   495 (a non-custodial interrogation “is not converted to one in which Miranda applies”
14   simply because the questioning took place at the police station). Mosqueda testified that
15   she shut and locked the conference room door from the inside to maintain privacy and
16   prevent interruption.4 Even assuming Delacruz knew the door was locked from the
17   inside, Mosqueda had told Delacruz several times that the interview was voluntary and he
18   could end it at any time. Given all of the surrounding circumstances, Delacruz has failed
19   to establish that a reasonable person would have believed they were not free to terminate
20   the interview. See e.g., Alvarado, 541 U.S. at 655-58 (suspect not in custody when
21   suspect’s parents brought him to station at detective’s request, suspect was interviewed in
22   small room for two hours by one detective, interview was recorded, detective pressed
23   suspect to reveal details of crime by appealing to his “sense of honesty”); Mathiason, 429
24   U.S. at 492-94 (suspect not in custody when suspect contacted police after officer left his
25   card in suspect’s apartment with a note asking him to call, suspect was taken to an office
26
27
     4
28     There is nothing in the record to indicate whether Delacruz was aware the door was locked during the
     interview. (See Lodgment No. 1, Rep.’s Tr. vol. 2 at 124, 156, ECF No. 10-2.)

                                                       22
                                                                                         18cv2597 CAB (WVG)
 1   with the door closed, interrogating officer advised suspect that police believed he was
 2   involved in a burglary)
 3         Lastly, Delacruz’s contention that he was in custody because Mosquedo was acting
 4   as an agent of law enforcement does not alter the above conclusion. As discussed above,
 5   Delacruz was unaware that Detective Gibbons was waiting to arrest Delacruz after the
 6   interview was complete. While a social worker could be required to provide Miranda
 7   warnings under some circumstances, the prerequisites for Miranda still must be satisfied:
 8   the suspect must be in “custody” and subject to an “interrogation.” See Jackson v.
 9   Conway, 763 F.3d 115, 136-37, 139 (2d Cir. 2014) (noting that non-law-enforcement
10   officials may be required to give Miranda warnings prior to questioning only if the
11   person being questioned is in “custody” and the official objectively “should have known”
12   that his questions were “reasonably likely to evoke an incriminating response”) (quoting
13   Innis, 446 U.S. at 302).
14         Given these facts, the state court’s conclusion that Delacruz was not “in custody”
15   was neither contrary to or an unreasonable application of clearly established federal law.
16   See 28 U.S.C. § 2254(d); Williams, 529 U.S. at 407-08. Accordingly, Delacruz is not
17   entitled to relief on his claim that the admission into evidence at trial of his statements to
18   Mosqueda violated his Miranda rights.
19                3.       Involuntariness
20         Delacruz further claims that his statements to Mosqueda were admitted in violation
21   of the Due Process Clause of the Fourteenth Amendment because the interview was
22   involuntary. (Pet. at 5-8, ECF No. 1; see also P. & A. Supp. Traverse at 17-19, ECF No.
23   13-1.) As noted above, the last reasoned opinion to address Delacruz’s claim is that of
24   the California Court of Appeal. See Ylst, 501 U.S. at 805-06. The appellate court denied
25   the claim, stating:
26               Delacruz alternatively contends his admissions to Mosqueda were
           erroneously admitted into evidence because those statements were made
27
           involuntarily. Even assuming this issue is preserved, [footnote 13 omitted]
28         we conclude the statements were not involuntary. A prerequisite to finding

                                                   23
                                                                                  18cv2597 CAB (WVG)
 1   a confession was involuntary under the federal and state Constitutions is
     that it was the product of some level of coercive activity by law
 2
     enforcement or some other state actor (Colorado v. Connelly (1986) 479
 3   U.S. 157, 166–167, 107 S.Ct. 515, 93 L.Ed.2d 473), such as a confession
     extracted by threats or violence, or obtained by direct or implied promises,
 4
     or secured by the exertion of improper influence. (People v. Benson (1990)
 5   52 Cal.3d 754, 778, 276 Cal.Rptr. 827, 802 P.2d 330.) Although coercive
     activity is a necessary predicate to establish an involuntary confession, it
 6
     “does not itself compel a finding that a resulting confession is involuntary.”
 7   (People v. Bradford (1997) 14 Cal.4th 1005, 1041, 60 Cal.Rptr.2d 225, 929
     P.2d 544), because “[t]he statement and the inducement must be causally
 8
     linked.” (People v. Maury (2003) 30 Cal.4th 342, 404–405, 133
 9   Cal.Rptr.2d 561, 68 P.3d 1.) Thus, whether a defendant’s out-of-court
     statement resulted from coercive state conduct involves two issues: (1) Did
10
     the state actor threaten, promise, or otherwise improperly influence the
11   defendant? (2) If so, did that coercive conduct motivate the defendant to
     speak? (People v. Tully (2012) 54 Cal.4th 952, 986, 145 Cal.Rptr.3d 146,
12
     282 P.3d 173.)
13
            When evaluating whether a confession was involuntary, a court must
14
     take into account the “‘totality of the circumstances’” surrounding an
15   interrogation, with no single factor being determinative. (People v. Neal
     (2003) 31 Cal.4th 63, 79, 1 Cal.Rptr.3d 650, 72 P.3d 280.) The factors to
16
     be considered include “‘the crucial element of police coercion [citation];
17   the length of the interrogation [citation]; its location [citation]; its
     continuity’ as well as ‘the defendant’s maturity [citation]; education
18
     [citation]; physical condition [citation]; and mental health.’” (People v.
19   Williams (1997) 16 Cal.4th 635, 660, 66 Cal.Rptr.2d 573, 941 P.2d 752,
     quoting Withrow v. Williams (1993) 507 U.S. 680, 693–694, 113 S.Ct.
20
     1745, 123 L.Ed.2d 407.)
21
            Delacruz does not contend there was any evidence that his personal
22
     characteristics—his maturity, education, physical condition or mental
23   health—made him susceptible to having his “will . . . overborne” by the
     circumstances of the interview. (People v. Memro (1995) 11 Cal.4th 786,
24
     827, 12 Cal.4th 783, 47 Cal.Rptr.2d 219, 905 P.2d 1305.) Nor was there
25   any evidence the length, location, character or tone of Mosqueda’s
     interview tended to overcome his free will: the interview was relatively
26
     short; it was conducted in a benign setting with Delacruz unrestrained; it
27   involved a “casual” and “open-ended” conversation; and it was preceded
     by assurances he had the right not to answer a question if it made him feel
28

                                           24
                                                                         18cv2597 CAB (WVG)
 1         uncomfortable and she would end the interview if he wanted it ended. The
           sole basis for Delacruz’s claim of involuntariness is his assertion that he
 2
           made the statements to Mosqueda because he hoped doing so would enable
 3         him to remain in contact with the family and to move back into the family
           home. However, there was no evidence Mosqueda made any statements
 4
           containing an express or implied promised that his cooperation would
 5         produce benefits for him. [Footnote14: omitted.] While Delacruz may
           have given his statements in the hope he might receive more lenient
 6
           treatment, that is not without more sufficient to find the statements were
 7         involuntary. (See, e.g., People v. Holloway (2004) 33 Cal.4th 96, 115, 14
           Cal.Rptr.3d 212, 91 P.3d 164 [“‘mere advice or exhortation by the police
 8
           that it would be better for the accused to tell the truth when unaccompanied
 9         by either a threat or a promise does not render a subsequent confession
           involuntary. . . .Thus, “[w]hen the benefit pointed out by the police to a
10
           suspect is merely that which flows naturally from a truthful and honest
11         course of conduct,” the subsequent statement will not be considered
           involuntarily made’”].)
12
13                Because there is no evidence Mosqueda made any statements
           promising that lenient treatment or other benefits would accrue to Delacruz
14
           if he confessed, and because none of the other environmental or character
15         factors are present, we reject his claim that his statements to Mosqueda
           were involuntarily given.
16
17   (Lodgment No. 6 at 22-24, ECF No. 10-10.)
18         Under the Fourteenth Amendment, a confession is involuntary only if the police
19   use coercive means to undermine the suspect’s ability to exercise his free will. Colorado
20   v. Connelly, 479 U.S. 157, 167 (1986); Derrick v. Peterson, 924 F.2d 813, 818 (9th
21   Cir.1990). A court must consider the totality of the circumstances, including factors such
22   as “the surrounding circumstances and the combined effect of the entire course of the
23   officers’ conduct,” to determine whether the confession was the product of the
24   defendant’s free will or whether his will was overborne. Id. (citing United States v.
25   Polanco, 93 F.3d 555, 560 (9th Cir. 1996)); Henry v. Kernan, 197 F.3d 1021, 1026-27
26   (9th Cir. 1999) (citing Collazo v. Estelle, 940 F.2d 411, 416 (9th Cir. 1991) (en banc)).
27         In determining whether the defendant’s will was overborne by the circumstances
28   surrounding a confession, the inquiry “takes into consideration . . . both the

                                                  25
                                                                                18cv2597 CAB (WVG)
 1   characteristics of the accused and the details of the interrogation.” United States v.
 2   Preston, 751 F.3d 1008, 1016 (9th Cir. 2014) (en banc) (quoting Dickerson v. United
 3   States, 530 U.S. 428, 434 (2000)). The question in cases involving psychological
 4   coercion “is whether[, in light of the totality of the circumstances,] the defendant’s will
 5   was overborne when the defendant confessed.” United States v. Miller, 984 F.2d 1028,
 6   1031 (9th Cir. 1993). More specifically, courts consider the following factors: the age of
 7   the accused, his intelligence, the lack of any advice to the accused of his constitutional
 8   rights, the length of detention, the repeated and prolonged nature of the questioning, and
 9   the use of physical punishment such as the deprivation of food or sleep. United States v.
10   Haswood, 350 F.3d 1024, 1027 (9th Cir. 2003).
11         The interrogation techniques of the officer must be “the kind of misbehavior that
12   so shocks the sensibilities of civilized society as to warrant a federal intrusion into the
13   criminal processes of the States.” Moran v. Burbine, 475 U.S. 412, 433-434 (1986). The
14   Supreme Court has required a high level of coercion to render a confession involuntary.
15   See e.g. Mincey v. Arizona, 437 U.S. 385 (1978) (finding a confession to be involuntary
16   where defendant, while hospitalized and sedated in intensive care, was interrogated for
17   four hours); Greenwald v. Wisconsin, 390 U.S. 519 (1968) (finding a confession to be
18   involuntary where a medicated defendant was questioned for over eighteen hours and was
19   deprived of food and sleep); Beecher v. Alabama, 389 U.S. 35 (1967) (finding a
20   confession to be involuntary where police officers held a gun to defendant’s head).
21         Habeas relief is not warranted here. Even presuming for the sake of argument that
22   Mosquedo was working in concert with Detective Gibbons to obtain inculpatory
23   statements from Delacruz, the interview techniques used by Mosquedo do not shock the
24   conscience and the circumstances of the interrogation do not suggest that Delacruz was
25   coerced or his will overborne. As discussed above, there is nothing in the record to
26   suggest that Mosquedo threatened or forced Delacruz to make a statement. Mosquedo
27   testified that when she phoned Delacruz to schedule the interview, the conversation was
28   friendly. (Lodgment No. 1, vol. 2 at 121-22.) She told Petitioner over the phone that the

                                                   26
                                                                                  18cv2597 CAB (WVG)
 1   interview was voluntary. (Id. at 122; see also id., vol. 3 at 184.) Delacruz agreed to
 2   come in the next day. (Id. vol. 2 at 122.)
 3         When Delacruz arrived for the interview the following day, Mosquedo informed
 4   him again, at the outset, that the interview was voluntary and that he had the right to
 5   decline to speak with her if he so chose. (Id. at 124.) She told him he was free to decline
 6   to answer questions if he was not comfortable doing so and could end the interview at
 7   any time. (Id. at 125.) Mosquedo also gave Petitioner a pamphlet containing information
 8   about his rights. (Id. at 131-32.)
 9         There is no evidence that Mosquedo used or threatened to use force to get Delacruz
10   to make a statement, nor is there any indication that Petitioner was hungry or tired during
11   the interview. The interview took place at 2:00 p.m., during normal business hours. (Id.
12   at 124; see also id., vol. 3 at 184.) As noted above, while Mosqueda did not testify as to
13   how long the interview lasted, Delacruz testified at trial that the interview lasted only for
14   “some ten minutes.” (Id. at 351.)
15         Mosqueda characterized the tone of the interview as “casual.” (Id., vol. 2 at 125.)
16   Delacruz does not assert, and the record does not suggest, that his age, education or
17   intelligence made him susceptible to coercion. There is no indication that Mosqueda
18   promised leniency if Delacruz cooperated or punishment if he did not. There was no one
19   else in the interview room and Delacruz was unrestrained. Although the door to the
20   conference room was closed and locked, Mosqudeo testified that it was her standard
21   practice to lock the door from the inside to ensure the interview was private and
22   uninterrupted. (Id. at 124-25.)
23         Petitioner argues that he only agreed to the interview because he felt that his access
24   to his children would be affected by the results of the interview. He contends that he
25   “thought he was talking to a social worker, but he was actually talking to a police agent
26   who was merely extracting a confession for the police before petitioner was arrested.
27   And petitioner believed that talking with Mosqueda was the only alternative he had to be
28   able to see the children again.” (P. & A. Supp. Traverse at 19, ECF No. 13-1.) Delacruz

                                                   27
                                                                                 18cv2597 CAB (WVG)
 1   points to Lynumm v. Illinois, 372 U.S. 528 (1963) for support. There, the Court held that
 2   “the petitioner’s oral confession was made only after the police had told her that state
 3   financial aid for her infant children would be cut off, and her children taken from her, if
 4   she did not ‘cooperate.’” Id. at 534. The Court held “that a confession made under such
 5   circumstances must be deemed not voluntary, but coerced.” Id.
 6         Delacruz’s reliance on Lynumm is misplaced. First, deception alone is insufficient
 7   to render a statement involuntary. See Pollard v. Galaza, 290 F.3d 1030, 1034 (9th Cir.
 8   2002); Ortiz v. Uribe, 671 F.3d 863, 868 (9th Cir. 2011) (“deception alone” will not
 9   render confession involuntary); United States v. Crawford, 372 F.3d 1048, 1060-61 (9th
10   Cir. 2004) (“Trickery, deceit, even impersonation do not render a confession
11   inadmissible, certainly in noncustodial situations and usually in custodial ones as well,
12   unless government agents make threats or promises.”).
13         Furthermore, there is nothing in the record to suggest that Mosqueda told Delacruz
14   that he would lose his stepchildren unless he cooperated. Prior to the interview,
15   Petitioner had voluntarily moved out of the home while the allegations were investigated.
16   (Lodgment No. 1, Rep.’s Tr. vol. 2 at 122, 129-30, ECF No. 10-2.) While Mosqueda
17   testified that she believed Delacruz was aware that the interview could impact his ability
18   to see his stepdaughters, there is nothing in the record to suggest she made any promises
19   or threats. (See id. at 132.) Unlike the petitioner in Lynumm, Delacruz was not told that
20   his ability to see his stepchildren would be in further jeopardy if he failed to cooperate.
21   Any perceived threat to his ability to see his stepchildren stemmed from the allegations of
22   abuse, not his willingness to cooperate. This does not amount to coercion. See United
23   States v. Haswood, 350 F.3d 1024, 1029 (9th Cir. 2003) (concluding it was not coercive
24   to recite potential penalties or sentences); see also Amaya-Ruiz v. Stewart, 121 F.3d 486,
25   494 (9th Cir. 1997) (overruled on other grounds by United States v. Preston, 751 F.3d
26   1008, 1020 (9th Cir. 2014) (stating that encouraging a suspect to tell the truth is not
27   coercive); see also Ortiz, 671 F.3d at 872.
28   ///

                                                   28
                                                                                 18cv2597 CAB (WVG)
 1         Further, nothing in Delacruz’s testimony suggests Mosqueda was overly
 2   aggressive or confrontational. She did not yell, threaten or force Petitioner to make a
 3   statement. Delacruz described Mosqueda only as “very serious” and “acting like a person
 4   in authority.” (Lodgment No. 1 vol. 3 at 349, ECF No. 10-3.) He admitted that he and
 5   Mosqueda never “[got] into a fight” during the meeting but stated that, at one point,
 6   “maybe she became kind of grouchy.” (Id. at 356.) This is a far cry from the kind of
 7   conduct the Supreme Court has held constitutes coercion such that it “shocks the
 8   sensibilities of civilized society.” See Moran, 475 U.S. at 433-34. Accordingly, the
 9   California Court of Appeal’s denial of Petitioner’s due process claim was neither contrary
10   to, nor an unreasonable application of clearly established law. Williams, 529 U.S. at 407-
11   08.
12                4.    Conclusion
13         In sum, for the reasons discussed above, Delacruz has failed to establish that his
14   statements to Mosqueda were admitted in violation of his Miranda rights because he was
15   not in custody at the time. Moreover, the interview was not involuntary under the Due
16   Process Clause. As such, the state court’s denial of the claims was neither contrary to,
17   nor an unreasonable application of, clearly established law. See 28 U.S.C. § 2254(d);
18   Williams, 529 U.S. at 407-08. Claim one is therefore DENIED.
19         B.     Expert Testimony
20         In ground two, Delacruz argues that testimony from an expert witness for the
21   prosecution was admitted in violation of his Sixth Amendment right to confront witnesses
22   against him. (See Pet. at, ECF No. 1; see also Mem. P. & A. Supp. Traverse at 21-24,
23   ECF No. 13-1.) Respondent argues that Petitioner is not entitled to relief because the
24   state court’s denial of the claim was neither contrary to, nor an unreasonable application
25   of, clearly established law. (Mem. P. & A. Supp. Answer at 32-35, ECF No. 8-1.)
26   Further, Respondent contends that even presuming error, it was harmless. (Id. at 35-37.)
27   ///
28   ///

                                                  29
                                                                               18cv2597 CAB (WVG)
 1         1.     State Court Decision
 2         Delacruz raised this claim in his petition for review to the California Supreme
 3   Court, which was denied without comment or citation. (See Lodgment Nos. 7 & 8, ECF
 4   Nos. 10-11, 10-12.) This Court therefore looks through the silent denial to the California
 5   Court of Appeal’s reasoned decision. See Ylst, 501 U.S. at 805-06. In denying the
 6   claim, the appellate court stated:
 7                Delacruz contends the court erred under People v. Sanchez (2016) 63
           Cal.4th 665, 204 Cal.Rptr.3d 102, 374 P.3d 320 (Sanchez) when it allowed
 8
           testimony from an expert witness about the contents of a study on which
 9         the expert relied to explain the frequency of (and causal forces connected
           to) recantation by children of accusations of molestation.
10
11                1. Procedural Background
12
                  Catherine McLennan testified as an expert about, among other
13         topics, the myths and misconceptions regarding the disclosure and non-
           disclosure of child abuse. McLennan testified people are surprised to learn
14
           that, most often, victims fail to disclose but if they do disclose its often
15         delayed, and she described studies addressing this phenomenon.
           Disclosure is more likely if the perpetrator is a stranger to the victim. If the
16
           two have a close relationship, immediate disclosure is rare. McLennan also
17         explained how an unsupportive parent can hinder disclosure from the child.
           McLennan also explained why apparently inconsistent versions of events
18
           given by a child can be attributable to their age and other factors.
19         [Footnote 15: McLennan explained very young children have trouble with
           sequencing events and, when asked what happened, may begin the story at
20
           the end. When the abuse is repeated, the child may not be able to
21         remember exactly how many times it occurred. It may also be difficult for a
           child to give consistent versions about what happened, and the description
22
           will depend upon who is asking a question and how it is asked. Sometimes
23         what appears to be an inconsistency is merely the child providing
           additional information via “incremental disclosure,” which refers to
24
           gradual or partial disclosure, and it is common for the child to give
25         additional details as the investigation goes along. This occurs because the
           interview techniques have changed, or the child initially withholds
26
           information, or the child remembers more as time goes on.]
27
28   ///

                                                  30
                                                                                 18cv2597 CAB (WVG)
 1           McLennan also testified about recantation (meaning the child takes
     back the disclosure) and minimization (where the child withdraws a portion
 2
     of the allegation). The latter occurs by the child admitting something
 3   happened but not as much or as frequently as previously asserted.
     McLennan stated literature and research make clear that, once they disclose
 4
     sexual abuse, most children do not recant their allegations. However,
 5   McLennan described, over defense objection, a recent study by Dr. Tom
     Lyon of children in Los Angeles County dependency hearings which
 6
     indicated 23 percent of children did recant. [Footnote 16: McLennan also
 7   testified, over defense objection, to Dr. Lyon’s background and expertise.
     She indicated Lyon is a lawyer and a psychologist based out of University
 8
     of Southern California and had done a tremendous amount of work,
 9   research, and writing in the area of child abuse. Dr. Lyon was heavily
     relied upon by experts in the field, “. . . particularly on the West Coast.”]
10
     The most common reason was internal pressure from family members or
11   from other adults.
12
           2. Reference to the Lyon Study Was Not Improper
13
             In Sanchez, the California Supreme Court addressed two issues
14
     regarding the extent to which an expert could consider and rely on hearsay
15   in his testimony to a jury. First, it grappled with the interplay between the
     traditional rules permitting experts to rely on hearsay in forming their
16
     opinions (Sanchez, supra, 63 Cal.4th at pp. 675–676, 204 Cal.Rptr.3d 102,
17   374 P.3d 320) and the limitations placed on hearsay evidence in criminal
     trials by the Confrontation Clause as construed by Crawford v. Washington
18
     (2004) 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (Crawford) and its
19   progeny. (Sanchez, at pp. 679–684, 204 Cal.Rptr.3d 102, 374 P.3d 320.)
     Second, the court’s opinion sought to “clarify the proper application of
20
     Evidence Code sections 801 and 802 relating to the scope of expert
21   testimony.” (Id. at 670, 204 Cal.Rptr.3d 102, 374 P.3d 320.)
22
             Sanchez recognized that under Crawford, absent an exception
23   recognized at the time of the Sixth Amendment’s adoption (see Crawford,
     supra, 541 U.S. at p. 56, fn. 6, 124 S.Ct. 1354), admission of what
24
     Crawford labeled as “testimonial hearsay” against a criminal defendant
25   will violate the confrontation clause “unless (1) the declarant is unavailable
     to testify and (2) the defendant had a previous opportunity to cross-
26
     examine the witness or forfeited the right by his own wrongdoing.”
27   (Sanchez, supra, 63 Cal.4th at p. 680, 204 Cal.Rptr.3d 102, 374 P.3d 320.)
     However, Sanchez also acknowledged that admission of hearsay violates
28

                                           31
                                                                         18cv2597 CAB (WVG)
 1   the Confrontation Clause only if “the statement is testimonial hearsay, as
     the high court defines that term.” (Ibid.)
 2
 3           While the precise parameters of what types of hearsay will constitute
     impermissible “testimonial” hearsay may be imprecise (see Crawford,
 4
     supra, 541 U.S. at p. 68, 124 S.Ct. 1354 [“We leave for another day any
 5   effort to spell out a comprehensive definition of ‘testimonial’”]; People v.
     Dungo (2012) 55 Cal.4th 608, 619, 147 Cal.Rptr.3d 527, 286 P.3d 442
 6
     [noting “the high court has not agreed on a definition of ‘testimonial’”]), it
 7   appears that “testimonial out-of-court statements have two critical
     components. First, to be testimonial the statement must be made with some
 8
     degree of formality or solemnity. Second, the statement is testimonial only
 9   if its primary purpose pertains in some fashion to a criminal prosecution.”
     (Ibid.) In Ohio v. Clark (2015) –– U.S. ––, [135 S.Ct. 2173], 192 L.Ed.2d
10
     306 (Clark), the Court explained its decisions had “never suggested . . . that
11   the Confrontation Clause bars the introduction of all out-of-court
     statements that support the prosecution’s case. Instead, we ask whether a
12
     statement was given with the ‘primary purpose of creating an out-of-court
13   substitute for trial testimony.’” (Id. at p. 2183.)
14
            Sanchez recognized that some types of hearsay upon which an expert
15   might rely do trigger Confrontation Clause concerns under Crawford and
     extensively examined what types of hearsay may transgress Crawford and
16
     its progeny. (Sanchez, supra, 63 Cal.4th at pp. 680–684, 204 Cal.Rptr.3d
17   102, 374 P.3d 320.) But Sanchez also cautioned it was not “call[ing] into
     question the propriety of an expert’s testimony concerning background
18
     information regarding his knowledge and expertise and premises generally
19   accepted in his field. Indeed, an expert’s background knowledge and
     experience is what distinguishes him from a lay witness, and, as noted,
20
     testimony relating such background information has never been subject to
21   exclusion as hearsay, even though offered for its truth. Thus, our decision
     does not affect the traditional latitude granted to experts to describe
22
     background information and knowledge in the area of his expertise.” (Id.
23   at p. 685, 204 Cal.Rptr.3d 102, 374 P.3d 320.)
24
            Indeed, Sanchez specifically noted an expert may “rely on hearsay in
25   forming an opinion, and may tell the jury in general terms that he did so.
     Because the jury must independently evaluate the probative value of an
26
     expert's testimony, Evidence Code section 802 properly allows an expert to
27   relate generally the kind and source of the ‘matter’ upon which his opinion
     rests. A jury may repose greater confidence in an expert who relies upon
28

                                           32
                                                                         18cv2597 CAB (WVG)
 1   well-established scientific principles. It may accord less weight to the
     views of an expert who relies on a single article from an obscure journal or
 2
     on a lone experiment whose results cannot be replicated. There is a
 3   distinction to be made between allowing an expert to describe the type or
     source of the matter relied upon as opposed to presenting, as fact, case-
 4
     specific hearsay that does not otherwise fall under a statutory exception.”
 5   (Sanchez, supra, at pp. 685–686, 204 Cal.Rptr.3d 102, 374 P.3d 320.)
 6
            We are convinced the trial court correctly overruled Delacruz’s
 7   objections because the objected-to statements of the expert here did not
     relate testimonial case-specific hearsay within the rationales of governing
 8
     jurisprudence. Sanchez presupposes that an expert can refer generally to
 9   studies in the relevant field that provide background support for an opinion
     being offered because such studies are neither case specific nor testimonial.
10
     Here, for example, there is no indication that Dr. Lyon’s research was
11   performed in anticipation of any prosecution, much less the present
     prosecution, nor is there any suggestion the study was intended as a
12
     substitute for trial testimony. [Footnote 17 omitted.] To the contrary, on
13   this record it appears the study was done purely for research purposes.
     Accordingly, the results of the study do not qualify as testimonial hearsay
14
     within the rationale of Crawford and its progeny. [Footnote 18: Although
15   we are unaware of any California authority evaluating the propriety under
     Crawford of an expert’s reliance on statistical data in forming his or her
16
     opinion, at least one federal court appears to have concluded such
17   information is not testimonial in violation of Crawford because “[t]hey are
     not formalized testimonial materials; nor are they statements made
18
     primarily for accusing a specific individual at trial.” (United States v.
19   Pritchard (C.D. Cal. 2014) 993 F.Supp.2d 1203, 1213 [databases relied on
     to perform statistical analysis of defendants’ DNA samples not
20
     “testimonial”].)]
21
            We are equally convinced the objected-to statements of the expert
22
     here did not relate case-specific hearsay within the ambit of Sanchez.
23   Sanchez described “case-specific facts” as “those relating to the particular
     events and participants alleged to have been involved in the case being
24
     tried.” (Sanchez, supra, 63 Cal.4th at p. 676, 204 Cal.Rptr.3d 102, 374
25   P.3d 320.) Sanchez, illustrating the distinction between case-specific facts
     and background information, noted for example that “. . .15 feet of skid
26
     marks were measured at an auto accident scene would be case-specific
27   information. Those facts could be established, for example, through the
     testimony of a person who measured the marks. How automobile skid
28

                                           33
                                                                        18cv2597 CAB (WVG)
 1         marks are left on pavement and the fact that a given equation can be used
           to estimate speed based on those marks would be background information
 2
           an expert could provide.” (Id. at p. 677, 204 Cal.Rptr.3d 102, 374 P.3d
 3         320.)
 4
                  Applying the Sanchez approach here, we are convinced the expert’s
 5         discussion about Dr. Lyon’s study did not transgress traditional hearsay
           limitations on an expert’s testimony. Although Dr. Lyon’s results may
 6
           have been premised on his interviews with the subjects of his study, those
 7         interviews were unrelated to Delacruz’s case and did not concern a fact or
           circumstance underlying Delacruz’s crimes. Instead, the Lyon study was
 8
           merely part of the general body of knowledge which contributed to
 9         McLennan’s area of expertise. (See Sanchez, supra, 63 Cal.4th at p. 676,
           204 Cal.Rptr.3d 102, 374 P.3d 320 [“[A]n expert’s testimony concerning
10
           his general knowledge, even if technically hearsay, has not been subject to
11         exclusion on hearsay grounds.”].) Indeed, McLennan’s testimony
           specifically eschewed any claim she was relating case-specific knowledge,
12
           because she testified she knew nothing about Delacruz’s case. [Footnote
13         19: McLennan testified she had not been given any discovery, had not seen
           any reports, had not watched the forensic interviews, had never met the
14
           victims, was unaware of the specific allegations against Delacruz, and that
15         her testimony was solely based on her education and 30 years of
           experience.]
16
17               Accordingly, we conclude the trial court correctly overruled
           Delacruz’s hearsay objection to McLennan's testimony concerning the
18
           Lyon study.
19
20   (Lodgment No. 6 at 24-30, ECF No. 10-10.)
21               2. Discussion
22         The Sixth Amendment to the United States Constitution grants a criminal
23   defendant the right “to be confronted with the witnesses against him.” U.S. Const.
24   amend. VI. “The ‘main and essential purpose of confrontation is to secure for the
25   opponent the opportunity of cross-examination.’” Fenenbock v. Dir of Corr. for Cal.,
26   692 F.3d 910, 919 (9th Cir. 2012) (quoting Delaware v. Van Arsdall, 475 U.S. 673, 678
27   (1986)).
28   ///

                                                34
                                                                             18cv2597 CAB (WVG)
 1         In Crawford v. Washington, 541 U.S. 36 (2004), the Supreme Court held that the
 2   Confrontation Clause bars the state from introducing into evidence out-of-court
 3   statements which are “testimonial” in nature unless the witness is unavailable and the
 4   defendant had a prior opportunity to cross-examine the witness, regardless of whether
 5   such statements are deemed reliable. Thus, it is clearly established that “[w]here
 6   testimonial evidence is at issue, . . . the Sixth Amendment demands what the common
 7   law required: unavailability and a prior opportunity for cross-examination.” Id. at 68.
 8   The Crawford rule “has no application to” an “out-of-court nontestimonial statement.”
 9   Id. at 42, 51, 68; see also Whorton v. Bockting, 549 U.S. 406, 420 (2007).
10         Although the Court in Crawford did not expressly define what constitutes
11   “testimonial,” it gave three examples of the “core class of ‘testimonial’ statements”: (1)
12   ex parte in-court testimony or its functional equivalent, such as affidavits, custodial
13   examinations, prior testimony that the defendant was unable to cross-examine, or similar
14   pretrial statements that declarants would reasonably expect to be used prosecutorially; (2)
15   extrajudicial statements contained in formalized testimonial materials, such as affidavits,
16   depositions, prior testimony, or confessions; and (3) “statements that were made under
17   circumstances which would lead an objective witness reasonably to believe that the
18   statement would be available for use at a later trial.” Crawford, 541 U.S. at 51-52.
19         The “primary purpose” test establishes the boundaries of testimonial evidence.
20   Statements are testimonial: (1) “when they result from questioning, ‘the primary purpose
21   of [which was] to establish or prove past events potentially relevant to later criminal
22   prosecution,’ Davis v. Washington, 547 U.S. 813, 822 (2006),” and (2) “when written
23   statements are ‘functionally identical to live, in-court testimony,’ ‘made for the purpose
24   of establishing or proving some fact’ at trial, Melendez-Diaz v. Massachusetts, 557 U.S.
25   305, 310-11 (2009).” Lucero v. Holland, 902 F.3d 979, 989 (9th Cir. 2018) (alteration in
26   original) (citing Ohio v. Clark, – U.S. –, 135 S. Ct. 2173, 2179 (2015)).
27         When the primary purpose of taking an out-of-court statement is to create an out-
28   of-court substitute for trial testimony, the statement is testimonial hearsay and Crawford

                                                   35
                                                                                 18cv2597 CAB (WVG)
 1   applies. Michigan v. Bryant, 562 U.S. 344, 358 (2011). When that was not the primary
 2   purpose, “the admissibility of a statement is the concern of state and federal rules of
 3   evidence, not the Confrontation Clause.” Id. The primary purpose of a statement is
 4   determined objectively. United States v. Rojas-Pedroza, 716 F.3d 1253, 1267 (9th Cir.
 5   2013). Thus “‘the relevant inquiry is not the subjective or actual purpose of the
 6   individuals involved in a particular encounter, but rather the purpose that reasonable
 7   participants would have had, as ascertained from the individuals’ statements and actions
 8   and the circumstances in which the encounter occurred.’” Id. (quoting Bryant, 562 U.S.
 9   at 360). The testimonial intent of the speaker must be evaluated in context, and part of
10   that context is the questioner’s identity. Lucero, 902 F.3d at 990 n.5.
11         Here, Catherine McLennen, a forensic health supervisor in the child abuse
12   department at Palomar Health, testified as to her expert opinion on common patterns seen
13   in child sexual abuse cases and how young victims disclose (or do not disclose) the
14   abuse. McLennen testified that there are several prevalent myths about disclosure of
15   child sexual abuse. (See Lodgment No. 1, Rep.’s Tr. vol. 3 at 272-75, 288-305.) For
16   example, she stated, people are often surprised to learn that most often, children fail to
17   disclose; and even when a child does disclose abuse, there is often a significant delay
18   between the abuse and the disclosure. (Id. at 272-73.)
19         McLennen testified that she was familiar with several studies on reporting of child
20   abuse and that those studies have shown that as many as two-thirds of child victims never
21   disclose at all. (Id. at 273.) She stated that among the reasons children fail to disclose
22   are shame, embarrassment and fear of negative consequences, such as not being believed
23   or causing the perpetrator to be removed from the household. In addition, several factors
24   can affect a child’s decision to disclose, including the child’s age (as the child gets older
25   and understands the perpetrator did something wrong), his or her concern for younger
26   siblings, the child’s abuser leaves the home, or the child’s distress gets so high he or she
27   feels compelled to finally report the abuse. (Id. at 289-91.)
28   ///

                                                   36
                                                                                 18cv2597 CAB (WVG)
 1         McLennen then went on to testify about recantation in child abuse cases and the
 2   following exchange occurred:
 3               [Prosecutor]: And what factors, based on your training and
           experience and research, would go into a child then minimizing or
 4
           recanting that earlier statement about abuse.
 5
                   [McLennen]: Well, most children don’t recant. And that’s clear in
 6
           the literature and the research. The last piece of research that I am familiar
 7         with was Dr. Tom Lyon at [University of Southern California] did a study
           on some children who were --
 8
 9               [Defense Counsel]: I’m going to object at this point, your honor.
10
                 [McLennen]: -- in dependency court.
11
                 [The Court]: One moment, please. What’s the basis of the
12
           objection?
13
                  [Defense Counsel]: Well, as an expert, this would be for redirect or
14
           upon cross-examination, but there hasn’t been a cross-examination yet. So
15         right now it’s hearsay.
16
                 [The Court]: Overruled. You may continue.
17
                  [Witness]: Did a study out of children in dependency hearings in
18
           Los Angeles. And he had a recantation rate of those children in 20 – I
19         think it was 23 percent of children took it back in that setting. And the
           most important or significant factor in influencing a child in that regard
20
           was internal pressure from family or adults to take it back, take their
21         recantation or take their assertion back.
22
                 [Prosecutor]: Now, just so we understand, you just mentioned
23         somebody by the name of Tom Lyon. Can you briefly tell us who Tom
           Lyon is and how he relates to the field of child abuse so we can get a sense
24
           of why his research matters in this field?
25
                 [Defense Counsel]: Objections. Again, request a sidebar.
26
27               [The Court]: No. Overruled. I think it is appropriate. Basis of
           opinion.
28

                                                  37
                                                                                18cv2597 CAB (WVG)
 1               [McLennen]: He is both a lawyer and psychologist by training. He
           works out of USC and law school. And he has done a tremendous amount
 2
           of work, research, writing in the area of child abuse a number of ways.
 3
                  And when the California Protocol was developed that is, the sort of
 4
           best practice protocol that forensic interviewers in California are supposed
 5         to stick with, they based it largely on the work of Dr. Tom Lyon who
           developed something called the ten-step investigative interview. He has
 6
           multiple, multiple works out on child abuse and not necessarily only child
 7         abuse, but primarily.
 8
                  [Prosecutor]: Is he heavily relied upon in your field?
 9
                  [McLennen]: Yes, particularly on the west coast.
10
11   (Lodgment No. 1, Rep.’s Tr. vol. 3 at 304-05, ECF No. 10-3.)
12         McLennen’s reference to Dr. Lyon’s research was does not implicate the
13   Confrontation Clause because it was not “testimonial.” The “primary purpose” of the
14   Lyon’s study was not to “create an out-of-court substitute for trial testimony.” See
15   Bryant, 562 U.S. at 358. As McLennen testified, Dr. Lyon is an academic who conducts
16   research which is then used to create protocols for other experts and practitioners who
17   work with child abuse victims. (Lodgment No. 1, Rep.’s Tr. vol. 3 at 305, ECF No. 10-
18   3.) McLennen stated that Lyon’s research and studies on child abuse were used to inform
19   her own expertise. (See id. at 304.) She noted that Dr. Lyon’s research is relied upon by
20   many experts and practitioners in the field and has been used to develop standard
21   protocols for forensic interviewers in California. (Id. at 304-05.)
22         There was no reasonable expectation that the study McLennen referenced was
23   prepared by Dr. Lyon to be used “prosecutorially.” See Crawford, 541 U.S. at 51. Nor is
24   it like the other formalized testimonial materials, such as depositions and affidavits,
25   discussed in Crawford. See id. Lastly, nothing about Dr. Lyon’s study suggests that that
26   it would be later be used at Delacruz’s criminal prosecution. See Crawford, 541 U.S. at
27   51-52. Rather, under the circumstances, a reasonable person would conclude the primary
28   purpose of the study was not to be presented as evidence at Delcruz’s trial, but to help

                                                  38
                                                                                18cv2597 CAB (WVG)
 1   develop a better understanding of child reporting of sexual abuse and improve interview
 2   protocols for other experts in the field. As such, McLennen’s reference to Dr. Lyon’s
 3   study on recantation rates among child abuse victims was not “testimonial.” See Rojas-
 4   Pedroza, 716 F.3d at 1268 (concluding that when a record is made under circumstances
 5   objectively indicating that the primary purpose is non-testimonial, the ordinary contents
 6   of the record are also non-testimonial).
 7         Furthermore, even assuming it was testimonial in nature, the reference to Dr.
 8   Lyon’s data on recantation was not offered for its truth; rather, it was presented as a basis
 9   for McLennen’s opinion in general. The Confrontation Clause “has no application to out-
10   of-court statements that are not offered to prove the truth of the matter asserted.”
11   Williams v. Illinois, 567 U.S. 50, 57-58 (2012); see also Crawford, 541 U.S. at 59 n.9
12   (noting that the Confrontation Clause “does not bar the use of testimonial statements for
13   purposes other than establishing the truth of the matter asserted”). As the Supreme Court
14   has explained:
15                When an expert testifies for the prosecution in a criminal case, the
           defendant has the opportunity to cross-examine the expert about any
16
           statements that are offered for their truth. Out-of-court statements that are
17         related by the expert solely for the purpose of explaining the assumptions on
           which that opinion rests are not offered for their truth and thus fall outside
18
           the scope of the Confrontation Clause.
19
20   Williams, 567 U.S. at 58. “Under settled evidence law, an expert may express an opinion
21   that is based on facts that the expert assumes, but does not know, to be true.” Id. at 57.
22   Here, McLennen testified that her opinion was based on her education, research and
23   experience in the field. (Lodgment No. 1, Rep.’s Tr. vol. 3 at 306.) This included her
24   study of Dr. Lyon’s research. (Id.) Taken in context, McLennen’s testimony about
25   recantation rates found in Dr. Lyon’s study was not offered for its truth but as an example
26   of the kind of research upon which her own opinion on recantation was based. Thus, the
27   Confrontation Clause was not implicated.
28   ///

                                                  39
                                                                                18cv2597 CAB (WVG)
 1         Finally, even assuming McLennan’s testimony regarding Dr. Lyon’s study was
 2   testimonial and erroneously admitted under Crawford, Delacruz would not be entitled to
 3   habeas relief because he has failed to establish it had a substantial and injurious effect on
 4   the jury’s verdict. Where testimonial statements have been admitted in violation of the
 5   Confrontation Clause, the error is subject to harmless error analysis. Ocampo v. Vail, 649
 6   F.3d 1098, 1114 (9th Cir. 2011) (citing Brecht v. Abrahamson, 507 U.S. 619, 637
 7   (1993)); see also Winzer v. Hall, 494 F.3d 1192, 1201 (9th Cir. 2007). “If the error did
 8   not result in ‘actual prejudice,’ the [federal habeas] writ should not issue.” Winzer, 494
 9   F.3d at 1201 (quoting Brecht, 507 U.S. at 638). “‘Actual prejudice’ is demonstrated if
10   the error in question had a ‘substantial and injurious effect or influence in determining the
11   jury’s verdict.’” Id.
12         Petitioner admitted that he had touched J. and M. on the vagina under their clothes
13   but testified that he lacked the requisite sexual intent. (Lodgment No. 1, Rep.’s Tr. vol. 4
14   at 340-42.) He claimed he only touched the girls in order to demonstrate inappropriate
15   touching and ask if anyone had ever touched them like that. (See id. at 342.) To satisfy
16   the intent element under California Penal Code section 288(a), the prosecution must
17   establish that the defendant had “the specific intent of arousing, appealing to, or
18   gratifying the lust of the child or the accused.” People v. Warner, 39 Cal. 4th 548, 557
19   (Cal. 2006). “Because intent for purposes of . . . section 288 can seldom be proven by
20   direct evidence, it may be inferred from the circumstances.” In re Mariah T., 159 Cal.
21   App. 4th 428, 440 (Cal. App. 2008). Where the “defendant’s physical conduct might be
22   consistent with a nonsexual purpose, the jury can look to surrounding circumstances and
23   rely on them to draw inferences about his intent.” People v. Valenti, 243 Cal. App. 4th
24   1140, 1160 (Cal. App. 2016). Relevant factors can include a defendant’s “extrajudicial
25   statements, other acts of lewd conduct admitted or charged in the case, the relationship of
26   the parties, and any coercion, bribery, or deceit used to obtain the victim’s cooperation or
27   to avoid detection.” People v. Martinez, 11 Cal. 4th 434, 445 (Cal. 1995). (internal
28   citations omitted).

                                                   40
                                                                                 18cv2597 CAB (WVG)
 1         Here, the evidence of sexual intent was strong, despite Delacruz’s testimony to the
 2   contrary. The jury heard testimony from Mosqueda, who had interviewed both victims.
 3   J. told Mosqueda that Delacruz had touched her vagina over and under her clothing. She
 4   stated that the touching made her uncomfortable and she did not like it. Sometimes
 5   Delacruz kissed her on the mouth. She told Mosqueda that the incidents started when she
 6   was about six years old and had had occurred on numerous occasions. (See Lodgment
 7   No. 1, Rep.’s Tr. vol. 3 at 170-73.) J. told Mosqueda that the last time it occurred was
 8   about a week before their interview. (Lodgment No., Rep.’s Tr. vol. 3 at 168.) M. also
 9   told Mosqueda that Delacruz touched her vagina under her clothing on one or two
10   occasions. (Id. at 183.)
11         The jury also saw video recording of the interviews of J. and M. conducted by
12   Marison Olguin, a forensic interviewer at Rady Children’s Hospital. (See id. at 227, 258-
13   59; see also Lodgment No. 2., Clerk’s Tr. vol. 2 at 4-62.) During her interview, J. told
14   Olguin that Petitioner “did stuff I didn’t like.” (Lodgment No. 2., Clerk’s Tr. vol. 2 at
15   13.) J. reported that Delacruz had touched her vagina on several occasions, at two
16   different residences. (Id. at 16, 27, 32.) She stated that, although she did not remember
17   exactly when Delacruz touched her the first time, it occurred when she was “like, seven
18   or six” years old. (Id. at 16-17, 26.) When asked how she felt when Delacruz touched
19   her vagina under her clothing, J. stated it made her feel “bad.” (Id. at 22.) She told
20   Olguin, “And now being he’s no longer there, I, I feel better because he’s not doing it to
21   me anymore.” (Id. at 19.)
22         J. said Delacruz told her not to tell her mother or Delacruz and her mother would
23   have to separate. (Id. at 33.) J. explained that she told her mother once about the
24   touching and that the incidents stopped for a period of time but resumed again. (Id. at
25   35.) After it started again, J. finally told her grandmother. (Id. at 33-34.) J. told Olguin
26   that she did not tell her mother again because she thought if she did so, Delacruz and her
27   mother would separate. (Id.) Not long after J. told her grandmother, Delacruz left the
28   home. J. stated “[W]ell they’ve now separated and I now feel more comfortable at the

                                                  41
                                                                                 18cv2597 CAB (WVG)
 1   house that he now doesn’t, he doesn’t do that to me anymore.” (Id. at 33.) The number
 2   and nature of incidents of vaginal touching reported by J. and M., along with Delacruz’s
 3   attempts to prevent J. from reporting the touching provided strong evidence of “sexual
 4   intent.” See Martinez, 11 Cal. 4th at 445.
 5         Given the strong evidence against Delacruz, McLennan’s testimony, even
 6   assuming it was improper, did not have a substantial injurious effect on the jury’s verdict.
 7   As discussed above, McLennen testified only generally about the disclosure and non-
 8   disclosure of sexual abuse by child victims. She had no prior knowledge of the specific
 9   facts of Delacruz’s case. She never met the victims, did not review statements of the
10   victims or witnesses, or any other evidence. She had no knowledge of the specific
11   allegations. (Lodgment No. 1, vol. 3 at 306-07, ECF No. 10-3.) Her testimony was
12   presented to give jurors a general understanding of some of the unique issues that arise in
13   the context of child molestation disclosures. McLennan’s brief testimony about Dr.
14   Lyon’s study on recantation did nothing to directly undermine Delacruz’s defense. Thus,
15   Petitioner cannot establish that any alleged error in admitting the testimony had a
16   substantial or injurious effect on the jury’s verdict. See Brecht, 507 U.S. at 638.
17         For the reasons discussed above, McLennen’s testimony regarding Dr. Lyon’s
18   research was not testimonial and not offered for its truth. As such, the state court’s denial
19   of Delacruz’s Confrontation Clause claim was neither contrary to, nor an unreasonable
20   application of, clearly established law. See 28 U.S.C. § 2254(d); Williams, 529 U.S. at
21   407-08. Moreover, even assuming there was constitutional error, Delacruz has not
22   established prejudice. See Brecht, 507 U.S. at 638. Accordingly, claim two is DENIED.
23   VI.   CERTIFICATE OF APPEALABILITY
24         A petitioner complaining of detention arising from state court proceedings must
25   obtain a certificate of appealability to file an appeal of the final order in a federal habeas
26   proceeding. 28 U.S.C. § 2253(c)(1)(A) (2007). The district court may issue a certificate
27   of appealability if the petitioner “has made a substantial showing of the denial of a
28   constitutional right.” Id. § 2253(c)(2). To make a “substantial showing,” the petitioner

                                                   42
                                                                                  18cv2597 CAB (WVG)
 1   must “demonstrat[e] that ‘reasonable jurists would find the district court's assessment of
 2   the constitutional claims debatable[.]’ ” Beaty v. Stewart, 303 F.3d 975, 984 (9th
 3   Cir.2002) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Petitioner has not
 4   made a “substantial showing” as to any of the claims raised by his petition, and thus the
 5   Court sua sponte DENIES a certificate of appealability.
 6   VII. CONCLUSION
 7         Based on the foregoing, the Court DENIES the petition for writ of habeas corpus
 8   and DENIES a certificate of appealability as to all claims.
 9         IT IS SO ORDERED.
10
11   Dated: August 19, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  43
                                                                               18cv2597 CAB (WVG)
